Title: To Thomas Jefferson from Abraham Walton, 26 November 1786
From: Walton, Abraham
To: Jefferson, Thomas



Sir
Orleans. 26 No. 1786

I sit down with the greatest pleasure to enquire after your health. I have made Enquiry about the College here; and am sorry to inform you that there are no Professors either of Chemistry or Botany. Of the other Branches I beleive the Professors are very good. I will be glad of your advice whether you think I should attend the Philosophical Classes or not. By the Letters that I received from Gentlemen that I was acquainted with in Paris, I am very well recommended, but at the same time I will be much obliged to you if you will take the trouble of asking the Letter from the Marquis de la Fayette, which he was so good as promise me, presenting my best Respects to him and the Marchioness. I divert myself here with Fencing and Dancing and have also a French Master. Every Evening I am either invited to some Gentleman’s house or I go to the Opera, so that on the whole I shall spend an agreeable Winter. There are about 12 English here amongst whom is a Lad who has shewn me great Civility. I will be much obliged to you for the honor of an answer and in the mean time I will remain with the sincerest Regard and Esteem Sir Your most obdt. humble Sert.,

Abm: Walton


NB. Present my Compliments to the Gentleman whom I had the honor of seeing always at your house and whose name I have  forgot. Please direct to me chez Mr. Oliviè le Maître, Place Matrois a Orleans.

